UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, DC 20549 FORM 8-K CURRENT REPORT Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 Date of Report (Date Of Earliest Event Reported):December 3, 2015 Entia Biosciences, Inc. (Exact name of registrant as specified in charter) Commission File Number:000-52864 Nevada 26-0561199 (State or other jurisdiction of incorporation or organization) (I.R.S. Employer Identification No.) 13ualitin-Sherwood Road #800 Sherwood, Oregon (Address of principal executive offices) (Zip Code) (503) 334-3575 (Registrant’s telephone number, including area code) (Former name or former address, if changed since last report) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions: oWritten communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) oSoliciting material pursuant to Rule 14a-12 under the Exchange Act(17CFR240.14a-12) oPre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act(17CFR240.14d-2(b)) oPre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act(17CFR240.13e-4(c)) Item 5.02 Departure of Directors or Principal Officers; Election of Directors; Appointment of Principal Officers Effective December 3, 2015, Dr. Philip A. Sobol resigned from the board of directors of Entia Biosciences, Inc. Dr. Sobol’s resignation was not due to any disagreement with the Corporation. SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the Registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. ENTIA BIOSCIENCES, INC. (Registrant) Date: December 4, 2015 By: /s/Carl Johnson Carl Johnson President and CEO
